Title: From Benjamin Franklin to Samuel Cooper, 7 April 1782
From: Franklin, Benjamin
To: Cooper, Samuel


My dear Friend,
Passy, April 7. 1782.
This will be delivered to you by Mr. le Comte de Segur, (Son of the Marquis de Segur Ministre de la Guerre) a Young Nobleman whose amiable Qualities and sensible Conversation will I am sure give you Pleasure. I therefore make no Apology for the Liberty I take of introducing him to you, recommending him to your Civilities and Friendship, and requesting you would do the same by him to your Friends, the principal Gentlemen of your State, civil & military. He goes over to fight for a Cause he loves, and on many other Accounts will merit the Attentions that may be shown him. Your Grandson is well and I am ever with sincerest Esteem & Respect. Dear Sir, &c.
Dr. Cooper.
